 AO I06 (Rcv. 0,1/10) Application for   a Search Wanant




                                          UNrrpo Srarps Dtsrnlcr Counr
                                                                           for the
                                                            Eastern District of North Carolina


                 ln the Matter of the Search           of                    )
           (Briellv describe tl,c DroDertr lo he sectt'cltcd
         ' 'or iitintifi, the persoh hj, nanre and adlress)                  )
                                                                              )            Case No.
                                                                                                         4:19-MJ-1150-RN
       Facebook Accounl lD, Gary.Olah.1, stored at                            )
      1601 Willow Road, Menlo Park, California 94025                          )
                                                                              )

                                                APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the govemment, request a search rvarrant and state under
 penalry of perjury that I have reason to believe that on the follorving person or property (klentifl, the person or describe lhe
 proryrry   b   be searched   ond giw its locationl:

   Facebook, |nc.,1601 Willow Road, Menlo Park, California 94025, as more specifically described in Attachment A.

 located in     the             Eastem                 District   of        North     Carolina                 , there is norv concealed (identify rhe
 person or describe tlrc propertl, to be sei:ed)i
   See Attachment B hereto and incorporated herein by reference



            The basis for the search under Fed. R. Crim. P. 4l (c) is                (check one or ntore)'.

                    devidence of         a crime;
                    dcontraband, fruits of crime, or other items illegally               possessed;

                    dprop"rty designed for             use, intended for use, or used in committing a crinre;
                    O a person to be arrested or a person rvho is unlarvfully restrained.
            The search is related to a violation of:

             Code      Sectiott                                                             Offense Descriplion
         18 U.S.C.     52422                            Coercion and Enticement



          The aoolication is based on these facts:
         See attbbhed affidavit which is attached hereto and incorporated herein by reference



            d     Continued on the attached sheet.
            d     Oetayea notice  of         days (give exact ending date if                                                             ) is requested
                  under   l8 U.S.C. S 3 103a, the basis ol'rvhich is set forth                      qflcneo
                                           -
                                                                                                                         's signalure

                                                                                                                 Penniman, SA, HSI
                                                                                                              Printad nanrc ond title

Pursuant
  Srvom to to Ruleme4.1
            before   andofsigned
                            the Federal  Rules of Criminal Procedure, the applicant appeared before me via
                                 in my presence.
reliable electronic means and was placed under oath.
  Date: 11/27/2019 2:44 pm
                                                                                                                Judgc's sigttuturc

 City and state: Raleigh, North Carolina                                             Robert T. Numbers ll,United States Magistrate Judge
                                                                                                              Printecl nona ancl title




                         Case 4:19-mj-01150-RN Document 1 Filed 11/27/19 Page 1 of 8
Case 4:19-mj-01150-RN Document 1 Filed 11/27/19 Page 2 of 8
Case 4:19-mj-01150-RN Document 1 Filed 11/27/19 Page 3 of 8
Case 4:19-mj-01150-RN Document 1 Filed 11/27/19 Page 4 of 8
Case 4:19-mj-01150-RN Document 1 Filed 11/27/19 Page 5 of 8
Case 4:19-mj-01150-RN Document 1 Filed 11/27/19 Page 6 of 8
Case 4:19-mj-01150-RN Document 1 Filed 11/27/19 Page 7 of 8
Pursuant to Rule 4.1 of the Federal Rules of Criminal Procedure, the affiant appeared before me via
reliable electronic means, was placed under oath, and attested to the contents of this written affidavit.
Dated: November 27, 2019

_________________________________________
Robert T. Numbers, II
United States Magistrate Judge




             Case 4:19-mj-01150-RN Document 1 Filed 11/27/19 Page 8 of 8
